Not for publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 02-2591

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

                       DELCIO ANTONIO PAULINO,

                         Defendant, Appellant.




   APPEAL FROM A JUDGMENT OF THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                   Before

               Torruella and Lipez, Circuit Judges,
              and Schwarzer,* Senior District Judge.



     Maria Soledad Ramirez Becerra for appellant.
     H.S. Garcia, United States Attorney, Nelson Pérez-Sosa and
Sonia I. Torres-Pabón, Assistant United States Attorneys, for
Appellee.


                           December 24, 2003




*Of the Northern District of California, sitting by designation.
               PER CURIAM.         Paulino argues that the district court's

imposition of a condition of supervised release requiring him to

"submit    to    one       drug    test   within    15     days   of    release    from

imprisonment         and   thereafter     as     required   by    the   US    Probation

Officer" constitutes an impermissible delegation of sentencing

authority.       Paulino is correct.             In United States v. Meléndez-

Santana, No. 01-2386 & No. 01-2397, we recently vacated a nearly

identical condition on delegation grounds, while noting that it

would be permissible for the court to establish the range of drug

tests     to    be    performed,        with   probation     officers        exercising

discretion on the exact number of drug tests to be performed within

that range.          We must VACATE the drug testing condition in the

written sentencing order and REMAND to the district court for

reconsideration            of     the   drug     testing    requirement.           That

reconsideration must be done in a manner consistent with the

Defendant's right to be present at sentencing.

               SO ORDERED.




                                           -2-